PENALTY SLIP

SUPERSEDING INDICTMENT 1:19-CR-02032-SMJ-1 FILEDIN THE
| EASTERN Bi STRICT OF WIASTINGTON

NAME: JAMES DEAN CLOUD JUL 17 2019

NUMBER OF COUNTS: 5 SANE MCAVOY. CLERK oy

oo
SPOKANE. WASHINGTON

Count1: 18 U.S.C. § 2119
Vio: Carjacking

Penalty: Not more than 15 years imprisonment, $250,000 fine, or both, 5 years
supervised release, and $100 special assessment.

Count 2: 18 U.S.C. § 924(c)(1)(a)()
Vio: Brandishing of a Firearm in Furtherance of a Crime of Violence

Penalty: Not less than 7 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Count 4: 18 U.S.C. §§ 2109, 1153, 3559(f)(2)
Vio: Kidnapping

Penalty: Not less than 25 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Count 5: _ 18 U.S.C. §§ 113(a)(3), 1153
Vio: Assault with a Dangerous Weapon

Penalty: Not more than 10 years imprisonment, $250,000, or both, 3 years
supervised release, and $100 special assessment.

Count 6: 18 U.S.C. § 924(c)(1)(a)(i)
Vio: Brandishing of a Firearm in Furtherance of a Crime of Violence

Penalty: Not less than 7 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Case No. 1:19-CR-02032-SMJ-1 USA Initials: TJH/RCB
